Citation Nr: 1408976	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-22 986	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to special monthly compensation for the loss of use of a creative organ.

2.  Entitlement to service connection for a bilateral leg and knee disorder.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for a left crytorchid testicle and a left orchiectomy.

5.  Entitlement to service connection for a left inguinal hernia and a left herniorrhapy.

6.  Entitlement to service connection for a back disorder.



REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to January 1977.  The Veteran then had Reserve military service with the Army National Guard of Oregon.

The Veteran's legs/knees and back claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in November 2008.  The RO issued a Statement of the Case (SOC) in April 2010.  In June 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The remaining claims come before the Board on appeal from an August 2010 rating decision of the RO in Jackson, Mississippi, which denied the benefits sought on appeal.  The Veteran filed a NOD in September 2010.  The RO issued a SOC in December 2012.  In January 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO in Portland, Oregon, currently has jurisdiction over this appeal.

In his June 2010 Substantive Appeal, the Veteran requested a Board hearing before a Veterans Law Judge (VLJ).  In a November 2013 letter, he was notified that his hearing had been scheduled for February 2014.  In a subsequent January 2014 letter, the Veteran's representative stated that the Veteran wished to withdraw his appeal (and, accordingly, his hearing also).  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1976 to January 1977.

2.	In January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


